Title: To Thomas Jefferson from George Jefferson, 10 March 1808
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 10th. March 1808
                  
                  I have duly received your favor of the 7th. inclosing 425$:—   Colo. Monroe is now in Albemarle. so soon as he returns, he shall be paid as you direct.
                  The two boxes from Alexandria have not yet arrived. 
                  I am Dear Sir Yr. Mt. humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               